                 Case 2:18-cv-00736-JCC Document 80 Filed 03/31/21 Page 1 of 3




                                                                          Honorable John C. Coughenour
 1

 2

 3

 4

 5

 6

 7
                                      IN THE UNITED STATES DISTRICT COURT
 8
                              FOR THE WESTERN DISTRICT OF WASHINGTON
 9

10
                                                  AT SEATTLE

11                                                     )
      CHONG and MARILYN YIM, KELLY                     ) Civil Action No. 2:18-cv-00736-JCC
12
      LYLES, EILEEN, LLC, and RENTAL                   )
13    HOUSING ASSOCIATION OF                           )
      WASHINGTON,                                      )         AMENDED NOTICE OF
14                                                     )    SUPPLEMENTAL AUTHORITY
              Plaintiffs,                              )
15
      v.                                               )
16                                                     )
      THE CITY OF SEATTLE, a Washington                )
17    Municipal corporation,                           )
                                                       )
18
              Defendant.                               )
19
              In light of concerns expressed by Defendant regarding the Notice of Supplemental
20
     Authority, Dkt. #79, filed by Plaintiffs on March 30, 2021, Plaintiffs voluntarily withdraw the
21
     substance of that notice and amend that notice to read as follows:
22
              With respect to the issue of whether “the gag rule directly restrains the right to receive
23
     information, a recognized First Amendment right,” Plaintiffs’ Opp. to City’s Cross-Motion for
24
     Summary Judgment and Reply in Support of Motion for Summary Judgment (Dec. 7, 2018), Dkt.
25
     #48 at 2–4, please see Pacific Coast Horseshoeing School, Inc. v. Kirchmeyer, 961 F.3d 1062,
26
     1069 (9th Cir. 2020).
27



     Pl. Ntc of Supp. Authority - 1                                                Pacific Legal Foundation
     2:18-cv-00736-JCC                                                          255 South King St., Suite 800
                                                                                  Seattle, Washington 98104
                                                                                             (425) 576-0484
                 Case 2:18-cv-00736-JCC Document 80 Filed 03/31/21 Page 2 of 3




 1            With respect to the issue of whether “Subsection 2 is part of a commercial conduct
 2   regulation imposing incidental burdens on speech with minimal expressive elements,” City’s
 3   Reply in Support of Its Cross Motion for Summary Judgment (Jan. 11, 2019), Dkt. #50 at 2, please
 4   see Pacific Coast Horseshoeing School, Inc. v. Kirchmeyer, 961 F.3d at 1068–73.
 5
              DATED: March 31, 2021.
 6

 7
                                                        Respectfully submitted,

 8                                                      By: s/ BRIAN T. HODGES
                                                        By: s/ ETHAN W. BLEVINS
 9
                                                        Brian T. Hodges, WSBA # 31976
10                                                      Ethan W. Blevins, WSBA # 48219
                                                        Pacific Legal Foundation
11                                                      255 South King Street, Suite 800
                                                        Seattle, Washington 98104
12
                                                        Telephone: (425) 576-0484
13                                                      Email: BHodges@pacificlegal.org
                                                        Email: EBlevins@pacificlegal.org
14
                                                        Attorneys for Plaintiffs
15

16

17

18

19

20

21

22

23

24

25

26

27



     Pl. Ntc of Supp. Authority - 2                                             Pacific Legal Foundation
     2:18-cv-00736-JCC                                                       255 South King St., Suite 800
                                                                               Seattle, Washington 98104
                                                                                          (425) 576-0484
                  Case 2:18-cv-00736-JCC Document 80 Filed 03/31/21 Page 3 of 3




                                      CERTIFICATE OF SERVICE
 1

 2            I hereby certify that on March 31, 2021, I caused the foregoing to be electronically filed

 3   with the Clerk of the Court using the CM/ECF, system which will send notification to all counsel
 4
     of record.
 5
                                                   s/ ETHAN W. BLEVINS
 6                                                 Ethan W. Blevins, WSBA # 48219
 7
                                                   Attorney for Plaintiffs
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27



     Pl. Ntc of Supp. Authority - 3                                               Pacific Legal Foundation
     2:18-cv-00736-JCC                                                         255 South King St., Suite 800
                                                                                 Seattle, Washington 98104
                                                                                            (425) 576-0484
